Simmons, Justice.
Under the facts in this case, which will be found set ■out in the official report, the damages were too remote .and uncertain to be the basis of a recovery for delay in delivering the telegram and for exposure of its contents to the plaintiff’s customer before delivery. The damages did not result from any loss dependent on the state of his contract with the customer as the contract actually existed at the time of the default by the telegraph company. Pitner, the customer, was to take from Watson two gins of the Brown Cotton Gin Company of New London, Conn. Pitner had waited for some time for the gins to be delivered to him, but had been disappointed. When the telegram was disclosed *206to him, he went to Athens and. purchased another gin from a different person. This action is based on the theory that if the telegram had not been shown Pitner, Watson would have made a different arrangement with him, that he would -have induced Pitner to consent to use another gin until the gins he was expecting to receive should arrive, and thus get his commission on the sale of those gins. In order to do this, it would have been necessary to obtain the consent of Pitner, and Pitner might or might not have made the new arrangement with Watson. It is true Pitner says now that he would have made it, but we cannot tell whether he would have done so or not; he might have been in a different state of mind then'from the state of mind he was in at the trial of the case. He might have consented to it or might not have done so. On the whole, we think the damages are too remote and uncertain to be the basis of a recovery. Judgment reversed.